Name: Commission Regulation (EU) NoÃ 16/2012 of 11Ã January 2012 amending Annex II to Regulation (EC) NoÃ 853/2004 of the European Parliament and of the Council as regards the requirements concerning frozen food of animal origin intended for human consumption Text with EEA relevance
 Type: Regulation
 Subject Matter: foodstuff;  food technology; NA;  animal product;  health
 Date Published: nan

 12.1.2012 EN Official Journal of the European Union L 8/29 COMMISSION REGULATION (EU) No 16/2012 of 11 January 2012 amending Annex II to Regulation (EC) No 853/2004 of the European Parliament and of the Council as regards the requirements concerning frozen food of animal origin intended for human consumption (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 10(1) thereof, Whereas: (1) Regulation (EC) No 853/2004 lays down rules on the hygiene of food of animal origin for food business operators. Food business operators are required to comply with the requirements set out in Annex II thereto. (2) Experience gained since the date of application of Regulation (EC) No 853/2004 has exposed certain difficulties as regards the storage of food of animal origin. If the date of initial freezing of such food was indicated, food business operators would be better able to judge the suitability of the food for human consumption. (3) Directive 2000/13/EC of the European Parliament and of the Council of 20 March 2000 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs (2) concerns the labelling of foodstuffs to be delivered as such to the final consumer and certain aspects relating to the presentation and advertising thereof. However, that Directive does not apply to prior stages of food production. (4) In addition, the enforcement of compliance with the provisions of Regulation (EC) No 853/2004 by the competent authorities has revealed that more detailed requirements regarding the production and freezing of food of animal origin in the stages of production prior to its delivery as such to the final consumer are necessary. (5) Accordingly, Annex II to Regulation (EC) No 853/2004 should be amended in order to include requirements applicable to frozen food of animal origin. (6) Regulation (EC) No 853/2004 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 853/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 109, 6.5.2000, p. 29. ANNEX The following Section IV is added to Annex II to Regulation (EC) No 853/2004: SECTION IV: REQUIREMENTS APPLICABLE TO FROZEN FOOD OF ANIMAL ORIGIN 1. For the purposes of this Section, date of production  means: (a) the date of slaughter in the case of carcasses, half carcasses or quarter carcases; (b) the date of killing in the case of bodies of wild game; (c) the date of harvesting or catching, in the case of fishery products; (d) the date of processing, cutting, mincing or preparation, as appropriate, for any other food of animal origin. 2. Until the stage at which a food is labelled in accordance with Directive 2000/13/EC or used for further processing, food business operators must ensure that in the case of frozen food of animal origin intended for human consumption, the following information is made available to the food business operator to whom the food is supplied and, upon request, to the competent authority: (a) the date of production; and (b) the date of freezing, if different from the date of production. Where a food is made from a batch of raw materials with different dates of production and of freezing, the oldest dates of production and/or of freezing, as appropriate, must be made available. 3. The appropriate form in which the information must be made available is up to the choice of the supplier of the frozen food, as long as the information requested in paragraph 2 will be clearly and unequivocally available to and retrievable by the business operator to whom the food is supplied.